

117 S2310 IS: To require the Secretary of Energy to conduct a study regarding codes and standards for use of energy storage systems across sectors and demonstrate certain second-life applications of electric vehicle batteries, and for other purposes.
U.S. Senate
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2310IN THE SENATE OF THE UNITED STATESJuly 12, 2021Mr. King introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to conduct a study regarding codes and standards for use of energy storage systems across sectors and demonstrate certain second-life applications of electric vehicle batteries, and for other purposes.1.Study of codes and standards for use of energy storage systems across sectors(a)In generalThe Secretary shall conduct a study of types and commercial applications of codes and standards applied to—(1)stationary energy storage systems;(2)mobile energy storage systems; and(3)energy storage systems that move between stationary and mobile applications, such as electric vehicle batteries or batteries repurposed for new applications.(b)PurposesThe purposes of the study conducted under subsection (a) shall be—(1)to identify barriers, foster collaboration, and increase conformity across sectors relating to—(A)use of emerging energy storage technologies; and(B)use cases, such as vehicle-to-grid integration;(2)to identify all existing codes and standards that apply to energy storage systems;(3)to identify codes and standards that require revision or enhancement;(4)to enhance the safe implementation of energy storage systems; and(5)to receive formal input from stakeholders regarding—(A)existing codes and standards; and(B)new or revised codes and standards.(c)ConsultationIn conducting the study under subsection (a), the Secretary shall consult with all relevant standards-developing organizations and other entities with expertise regarding energy storage system safety.(d)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study conducted under subsection (a).2.Demonstration of electric vehicle battery second-life applications for grid servicesSection 3201(c) of the Energy Act of 2020 (42 U.S.C. 17232(c)) is amended—(1)in paragraph (1)—(A)by striking the period at the end and inserting ; and;(B)by striking including at and inserting the following: “including—(A)at; and(C)by adding at the end the following:(B)1 project to demonstrate second-life applications of electric vehicle batteries as aggregated energy storage installations to provide services to the electric grid, in accordance with paragraph (3).;(2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(3)by inserting after paragraph (2) the following:(3)Demonstration of electric vehicle battery second-life applications for grid services(A)In generalThe Secretary shall enter into an agreement to carry out a project to demonstrate second-life applications of electric vehicle batteries as aggregated energy storage installations to provide services to the electric grid.(B)PurposesThe purposes of the project under subparagraph (A) shall be—(i)to demonstrate power safety and the reliability of the applications demonstrated under the program;(ii)to demonstrate the ability of electric vehicle batteries—(I)to provide ancillary services for grid stability and management; and (II)to reduce the peak loads of homes and businesses;(iii)to extend the useful life of electric vehicle batteries and the components of electric vehicle batteries prior to the collection, recycling, and reprocessing of the batteries and components; and(iv)to increase acceptance of, and participation in, the use of second-life applications of electric vehicle batteries by utilities.(C)PriorityIn selecting a project to carry out under subparagraph (A), the Secretary shall give priority to projects in which the demonstration of the applicable second-life applications is paired with 1 or more facilities that could particularly benefit from increased resiliency and lower energy costs, such as a multi-family affordable housing facility, a senior care facility, and a community health center..